DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated on the signed copy of the IDS, the office action for Korean Application No 10-2019-0137962 dated February 23, 2021 has not been considered because no concise explanation of the relevance was provided. Note that the degree of relevance of the reference cited in the action and provided with the IDS was not indicated by “X”, “Y”, or “A” in the search report. See MPEP 609.04(a)III for an explanation of the requirements for the concise explanation of relevance.
The information disclosure statement filed 09/07/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated on the signed copy of the IDS, the office action for Korean Notice of Allowance dated August 2, 2021 has not been considered because no concise explanation of the relevance was provided. Note that the degree of relevance of the reference cited in the action and provided with the IDS was not indicated by “X”, “Y”, or “A” in the search report. (Note that the  “A” and “U” codes after the documents listed are publication kind codes and not indicators of the degree of relevance of the reference.) See MPEP 609.04(a)III for an explanation of the requirements for the concise explanation of relevance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply unit” in claim 1-2 and 5-7 interpreted as a flow forming plate (1540) and supply tube (1520) [0060], and equivalents thereof.
“gas assembly” in claim 1-7 interpreted as lift pins and an actuator [0057], and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “substrate support unit” has not been interpreted as invoking an interpretation under 35 USC 112(f)  because sufficient structure is recited in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “gas supply unit configured to supply a hydrophobic gas onto the substrate” in line 4. As explained above, “gas supply unit” has been interpreted as invoking an interpretation under 35 USC 112(f) to include a flow forming plate (1540) and supply tube (1520) [0060] and equivalents thereof. It is unclear what is meant by “configured to supply a hydrophobic gas” because it is unclear if the limitation requires a source of hydrophobic gas as part of the gas supply unit or if the limitation is directed to the intended use and merely requires structures and materials of the forming plate and supply tube are chosen and have a structure such that the gas supply unit can deliver a hydrophobic gas (e.g. chemically compatible materials, structurally capable of delivering a gas). For purpose of examination on the merits, the claim limitation is interpreted as inclusive of the interpretation that the limitation is directed to the intended use and merely requires the structures and materials of the forming plate and supply tube are chosen and have a structure such that the gas supply unit can deliver a hydrophobic gas (e.g. compatible materials, structurally capable of delivering a gas), but not that a source of or delivery of a hydrophobic gas is required. If applicant intends to claim a supply of hydrophobic gas as part of the apparatus attached to the gas supply unit, applicant is kindly requested to amend the claims to include this, if support for such an amendment is present in the specification and drawings as originally filed.
Regarding claim 1, it is unclear what is meant by “the controller controls a degree of hydrophobization of a surface of the substrate by adjusting the lift pins” because, as indicated above, the claim as written does not require supply of hydrophobic gas to the surface. For purpose of examination on the merits and consistent with the instant specification [0061], the claim is interpreted as inclusive of the controller is configured to adjust the pin assembly and that adjustment of the pin assembly, and in particular the height of the pin assembly, results in the claimed control of the degree of hydrophobization. Applicant is kindly requested to amend the claim for clarity such as by either requiring a delivery of hydrophobic gas, if supported by the instant specification, or by clarifying that the controller is controlling the height of the pin assembly. 
Regarding claim 2, the claim recites that the controller moves a first substrate to a first height such that a surface of the first substrate has a first hydrophobic property and moves a second substrate to a second height such that a surface of the second substrate has a second hydrophobic property. It is unclear if this is additional steps of the controller controlling a component of the apparatus, such as an additional structure of the apparatus or if this is additional details about the limitation from claim 1 regarding the “controller controls a degree of hydrophobization of a surface of the substrate by adjusting the pin assembly”. It is additionally unclear how the first and the second substrates of claim 2 relate to the recited “the substrate” in claim 1. For purpose of examination on the merits and consistent with the instant specification, the claim is interpreted as inclusive of the claim is further defining the “controller controls a degree of hydrophobization of a surface of the substrate by adjusting the pin assembly” of claim 1 such as “the controller adjusts the pin assembly to move a first substrate to a first height” and that the first and second substrates are a subset of the “substrate” of claim 1. Regarding the degree of hydrophobization, as indicated this is directed to the intended use of the apparatus because the controller controlling a supply of hydrophobic gas has not been claimed. However, where possibly examiner will indicate when the prior art teaches this intended use limitation.
Regarding claim 3, it is unclear what is meant by “a gas supply tube configured to supply the hydrophobic gas” because it is unclear if the limitation requires a source of hydrophobic gas as part of the gas supply tube or if the limitation is directed to the intended use and merely requires structures and materials of the supply tube are chosen and have a structure such that the supply tube can deliver a hydrophobic gas (e.g. chemically compatible materials, structurally capable of delivering a gas). For purpose of examination on the merits, the claim limitation is interpreted as inclusive of the interpretation that the limitation is directed to the intended use and merely requires the structures and materials of the supply tube are chosen and have a structure such that the gas supply unit can deliver a hydrophobic gas (e.g. compatible materials, structurally capable of delivering a gas), but not that a source of or delivery of a hydrophobic gas is required. If applicant intends to claim a supply of hydrophobic gas as part of the apparatus attached to the gas supply tube, applicant is kindly requested to amend the claims to include this, if support for such an amendment is present in the specification and drawings as originally filed.
Regarding claim 4, the limitation is unclear because as indicated above for both claim 1 and claim 3, the claim is not interpreted as requiring a hydrophobic gas supply and it is not clear that the controller controlling the gas supply unit, which is a gas supply tube in claim 3, from which claim 4 depends, includes any structure for controlling the flow rate of gas. For example no flow control valves or flow controllers have been claimed. Therefore, it is unclear how or if the controller is configured to control the gas supply tube to control the gas flow rate. For purpose of examination on the merits, the limitation interpreted as inclusive of being directed to the intended use of supplying hydrophobic gas at a constant flow rate. If applicant intends to claim that the controller controls the flow rate, applicant is kindly requested to amend the claims to recite flow rate controlling structures as part of the apparatus, if such support is present in the instant specification as originally filed. However, where possibly examiner will indicate when the prior art teaches this intended use limitation.
Regarding claim 6, the claim recites “the first height” in line 1, “the first substrate” in line 1-2, “the second height” in line 3, and “the second substrate” in line 3. There is insufficient antecedent basis for these limitations in the claim. For purpose of examination on the merits and consistent with the instant specification, the claim will be examined inclusive of it being dependent from claim 2 which provides antecedent basis for the 4 limitations listed above. 
Regarding claim 7, as indicated above, the “configured to supply a hydrophobic gas” in claim 1 was unclear and has been interpreted as directed to the intended use. Consistent with this interpretation, claim 7 which depends from claim 1 and defines the specific hydrophobic gas is unclear for the same reason as claim 1 and is treated with the same interpretation that it is directed to the intended use.
The remaining claims are included for their dependency from claim 1 or another claim addressed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016-0023562 of Kamei et al., hereinafter Kamei (citing machine translation provided herewith).
Regarding claim 1, Kamei teaches an apparatus for treating a substrate [0001] (Fig 4-9), the apparatus comprising: a chamber having a process space (R1 Fig 4-9) in which the substrate is treated [0050]& [0086]; a substrate support unit configured to support the substrate in the process space (40, 80, 81 Fig 4-7 and  22a, 80, 81 Fig 8-9); a gas supply unit (21 Fig 4-9, tube 21c and plate 21a) configured to supply a hydrophobic gas onto the substrate supported on the substrate support unit (capable of supplying a hydrophobic gas and connected to gas supply source 62 including a hydrophobic gas [0052]); and a controller (90 Fig 4-9) configured to control the substrate support unit and the gas supply unit [0056], wherein the substrate support unit includes: a support plate on which the substrate is placed (40 Fig 4-7 and 22a Fig 8-9); and a pin assembly (80, including lift pin body 81 and driver 82 that is a pneumatic actuator [0054-0055]) configured to raise the substrate off the support plate or lower the substrate onto the support plate [0055], and wherein the controller controls a degree of hydrophobization of a surface of the substrate by adjusting the pin assembly [0056], [0063] & [0072-0075].
Regarding claim 2, Kamei teaches the apparatus processes a plurality of substrates [0036] (carriers 11 accommodating a plurality of wafers Fig 1). Kamei teaches a first height (Fig 5 and 9) that is closer to the supply unit (Fig 5 and 9) and a second height that is farther from the gas supply unit (Fig 6-8). In these embodiments the first substrate is positioned at the first height and the second height and the second (a subsequently processed substrate) is positioned at the first and the second heights also. Therefore the first substrate is positioned at the first height and the second substrate is positioned at the second height (note the claim does not require the substrate to be positioned only at one height). Kamei also teaches arbitrary heights may be used [0062] & [0075]. The height affects the temperature of the substrate with a location closer to the support being a higher temperature [0060] & [0063] and the temperature affects the degree of physical adsorption of the hydrophobic gas with lower temperatures having a higher physical adsorption [0060]. Therefore Kamei does teach the higher height (lower temperature) has a higher adsorption of the hydrophobic gas (degree of hydrophobization).
Regarding claim 3, Kamei teaches the gas supply unit includes a gas supply tube (21c Fig 5-9) configured to supply the hydrophobic gas into the process space and located over the support plate (capable of supplying hydrophobic gas and also connected to a source of hydrophobic gas 62 Fig 5-9), wherein a dispensing end of the gas supply tube is located to overlap the support plate when viewed from above (Fig 5-9), and wherein the first height is closer to the dispensing end than the second height (Fig 5 and 9).
Regarding claim 4, Kamei teaches the controller (90 Fig 5-9) controls the gas supply unit (60 Fig 5-9) [0056] and that the gas supply rate stays constant during height adjusting steps [0063].
Regarding claim 5, Kamei teaches the first height is spaced from the support plate (Fig 5 & 9) and the second height is the substrate seated on the support plate (Fig 6-8).
Regarding claim 6, Kamei teaches the first height is spaced from the support plate (Fig 5 & 9) and the second height can also be space from the support plate (intermediate height between Fig 5&9 and Fig 6-8 and teaches arbitrary heights may be used [0062] & [0075]).
Regarding claim 7, the limitations are directed to the contents of the apparatus. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Further Kamei does teach HMDS gas [0011] (note that silazanes are a type of silane). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-12 of copending Application No. 17/085691, hereinafter ‘691, in view of Kamei. 
Regarding instant claim 1, claim 1 of ‘691 includes all the limitations of instant claim 1 except for the controller. Kamei teaches a controller (90 Fig 5-9) for controlling the apparatus including the lift pins [0056]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 1 of ‘691 to include the controller of Kamei because this allows for automated control of the processing. Regarding instant claim 2 and 5-6, claim 1 of ‘691 includes the limitations of different heights. Regarding instant claim 3, claim 1 of ‘691 includes the gas supply unit that includes the gas supply tube and plate that over laps the substrate support (see gas supply unit 1600 of ‘691). Further, Kamei teaches the gas supply tube (21c Fig 5-9) overlapping the substrate support. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this as the gas supply unit of claim 1 of ‘691 because it is a functional alternative for the same purpose of supplying hydrophobizing gas to the substrate surface. Regarding instant claim 4, Kamei teaches the controller (90 Fig 5-9) controls the gas supply unit (60 Fig 5-9) [0056] and that the gas supply rate stays constant during height adjusting steps [0063]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify claim 1 of ‘691 to include constant gas flow because Kamei teaches this for the processing control. Regarding instant claim 7, claim 12 of ‘691 includes all the limitations of instant claim 7.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0065634 teaches lift pin control during a baking process [0164]and includes supply of HDMS [0341]. US 2001/0021486 teaches an apparatus with moveable lift pins and supply of HDMS (Fig 4). US 2006/0160253 teaches an apparatus with temperature control by control of the lift pin height (abstract). US 2009/0207390 teaches a cooling plate (25 Fig 1) of a hydrophobizing apparatus for adhesion promotion (abstract). US 2017/0372926 teaches a segmented heater (Fig 8) in a substrate baking apparatus (abstract). KR 2008-0018455 teaches a lift mechanism for a wafer bake apparatus with three discrete lifting positions (abstract and Fig 2). KR 20-0159498 teaches adjusting the lift pin height to allow multiple bake temperatures using the same heater (abstract and figures). KR 2019-0012965 teaches a lifting apparatus for providing a different lifting height to different substrates to provide uniform heating (abstract, final paragraph, and all figures). US 2021/0129175 is cited as the pre-grant publication of application 17/085691 cited above in the double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716    

/KEATH T CHEN/Primary Examiner, Art Unit 1716